Citation Nr: 1417588	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  06-06 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine (back disability).

2. Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with history of rotator cuff tendonitis (left shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992, and September 2004 to January 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The May 2005 rating decision granted service connection for degenerative joint disease of the left shoulder with history of rotator cuff tendonitis; a noncompensable rating was assigned, effective January 21, 2005.  Service connection was also granted for degenerative joint disease of the lumbar spine; a 10 percent rating was assigned, effective January 21, 2005.  The Veteran appealed the initial ratings assigned. 

In a July 2011 rating decision, the Veteran's rating for his back disability was increased to 20 percent disabling, effective January 21, 2005.  The Veteran continued his appeal.

In a September 2011 Board decision, the Board awarded a 20 percent initial disability rating for the Veteran's left shoulder disability, and denied an initial disability rating in excess of 20 percent for the Veteran's back disability.

The Veteran appealed the September 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties filed a joint motion for remand (JMR) with the Court, following which the Court issued an order vacating the Board's September 2011 decision to the extent that it denied ratings in excess of 20 percent each for his service-connected back and left shoulder disabilities.  The case has since been returned to the Board for action consistent with the JMR.

In May 2010 the Board remanded the Veteran's claims for further development.  In June 2013 and November 2013, the Board remanded the Veteran's claims for further development consistent with the JMR.  The case has been returned to the Board for appellate action. 

The issue of entitlement to service connection for depression, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. The Veteran's degenerative joint disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with functional loss and/or impairment due to pain on movement and less movement than normal.  No ankylosis, incapacitating episodes, or neurological abnormalities due to the lumbar spine disability have been shown.

2. The Veteran's degenerative joint disease of the left shoulder with history of rotator cuff tendonitis is manifested by limitation of movement of the left arm at shoulder level, with functional loss and/or impairment due to pain on movement and additional limitation of range of motion after repetitive use.

3. The Veteran's service-connected back disability and left shoulder disability do not present an exceptional or unusual disability picture.


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2013).

2. The criteria for an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with history of rotator cuff tendonitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2013).

3. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in February 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate his claims for service connection for a back disability and left shoulder disability, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for degenerative joint disease of the lumbar spine and left shoulder have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, and VA treatment records have been associated with the record.  

In a May 2010 remand, the Board instructed the AOJ to afford the Veteran new VA examinations which addressed any functional loss due to symptoms such as pain related to the Veteran's service-connected disabilities.  In November and December 2010, the Veteran was afforded new VA examinations.  In the May 2010 remand, the Board also instructed the AOJ to obtain the remainder of the Veteran's service treatment records.  In July 2011, the Veteran's available service treatment records were sent from the Records Management Center, and associated with the record.  See July 2011 RMC cover sheet.  The Veteran also submitted copies of some of his service treatment records from December 2004 in conjunction with a different claim.  See November 2013 VCAA Notice Response.

In the August 2012 JMR, the Court concluded that the Board erred in its September 2011 denial of entitlement to an initial disability rating in excess of 20 percent each for the Veteran's service-connected back and left shoulder disabilities by failing to ensure that the November and December 2010 VA examination reports of record adequately described the Veteran's functional loss in his back and left shoulder during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In its June 2013 remand, the Board instructed the AOJ to afford the Veteran new VA examinations to determine the severity of his service-connected back and left shoulder, including any functional impairment during flare-ups, in accordance with the August 2012 JMR.  

The Veteran was afforded new VA back and shoulder examinations in August 2013.  The VA examiner indicated that the Veteran denied flare-ups of low back and left shoulder pain.  She essentially found that the Veteran's subjective complaints were exaggerated in comparison to the objective examination findings in the left shoulder and low back.  However, in a statement sent to VA in September 2013, the Veteran indicated that the August 2013 examiner did not ask the Veteran to describe his flare-ups of low back and left shoulder pain.  

In November 2013, in light of the original deficiencies noted in the August 2012 JMR, and the Veteran's contentions regarding the August 2013 VA examination reports, the Board again remanded the claims to afford the Veteran new examinations to determine the severity of his back and left shoulder disabilities, including any functional impairment due to flare-ups.  The Board requested that if possible, the examinations be performed by an examiner who had not previously examined the Veteran.

The Veteran was afforded new VA examinations in February 2014.  The VA examination reports indicate the examinations were performed by a physician other than the physicians who had performed the March 2005, November 2010, December 2010, and August 2013 examinations.  The February 2014 examination reports state the Veteran's Veterans Benefits Management System (VBMS) file, Virtual VA paperless claims processing system (Virtual VA) file, and records contained on the Computerized Patient Record System (CPRS) were reviewed.  The reports are thorough, and discuss the clinical findings and the Veteran's reported history and symptoms, to include the Veteran's reports of flare-ups, as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's employment and daily living.  Based on the examinations and the absence of evidence of worsening symptomatology since the most recent examinations, the Board concludes the February 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  
 
Given the association of the Veteran's service treatment records with his VBMS file, the February 2014 VA examinations and reports, and the subsequent readjudication of the claims in February 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for a higher rating for his spine and/or left shoulder.

Back Disability 

      Rating Principles

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  See 38 C.F.R. § 4.71(a) Diagnostic Code 5243, Note (6).

The General Rating Formula (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), in relevant part, is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100 percent

Unfavorable ankylosis of the entire thoracolumbar spine......50 percent

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20 percent

38 C.F.R. § 4.71a, The Spine.

Under Note (1), objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician, and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

      Analysis

In March 2005, shortly after he filed his claims for service connection, the Veteran was afforded a general VA examination.  At this time he complained of pain in the low back with prolonged standing, and especially with lifting anything weighing over 20 pounds.  He related a history of morning stiffness, with improvement as the day went on.  He denied that his low back pain ever awakened him and reported that Mobic, a prescription medication, helped with pain. 

Examination of the lumbar spine showed flexion to 75 degrees, with the Veteran able to reach within 6 inches from the floor.  Extension was to 25 degrees.  Bilateral lateral flexion was to 30 degrees.  Bilateral rotation was to 40 degrees.  His gait and station were normal.  Deep tendon reflexes were 2+ in the extremities and were symmetrical.  Strength was 5/5 in all extremities.  Some spasm of the paraspinous musculature on the right side of the lumbar spine was noted.  The examiner noted that March 2005 x-rays of the lumbar spine showed some degenerative changes.  Lumbosacral sprain/strain and degenerative joint disease of the lumbar spine were diagnosed. 

In a January 2006 VA primary care treatment note, the Veteran's primary care physician noted that x-rays of the Veteran's spine showed left scoliosis, but no degenerative joint disease, and that the Veteran had not undergone any physical therapy for his back.

In his March 2006 substantive appeal, the Veteran argued that his back disability was worse and more disabling, and that the pain that came with it (in conjunction with his service-connected left shoulder and left hand disabilities) affected his ability to work, his mobility, at times was depressing, and he could no longer perform daily activities as he was previously able.  See also June 2006 statement of representative.

In accordance with the Board's May 2010 remand, the Veteran was provided a new VA back examination in December 2010.  At this time, the Veteran reported a history of back pain since service when standing for periods of time that had persisted to present day, and had gotten progressively worse.  There was no history of hospitalization, surgery, or spine trauma.  The Veteran reported having flare-ups of low back pain about every 2 to 3 weeks, described as severe and lasting 1 to 2 days, precipitated by lifting and relieved by rest and medication.  The extent of the additional limitation of motion or other functional impairment during flare-ups was listed as the Veteran having to rest during a flare-up.  The Veteran reported he was employed full-time as a port shipping clerk, and that he had lost 2 weeks from work in the past year due to his joints and back.  The examiner reported there were no incapacitating episodes of spine disease.

Examination and review showed no associated neurologic abnormalities, including urinary or fecal problems, although it was noted that the Veteran had unrelated erectile dysfunction.  A history of fatigue, decreased motion, stiffness, weakness, spasm, and non-radiating lower back pain were noted.  The Veteran described having constant (daily) severe pain, characterized as dull and aching, waxing to more sharp pain at times.  He used no assistive devices and was able to walk 1/2 mile.  He had a normal posture, head position, and gait.  The spine was symmetrical in appearance.  There was some lumbar flattening, but no other abnormal spinal curvature.  The thoracolumbar sacrospinalis exhibited spasm, pain, and tenderness with motion on the left and right, and the spasm and tenderness were severe enough to be responsible for the abnormal spinal contour.  The Veteran's reflexes were all 2+ in the extremities and were symmetrical, he had active movement against full resistance in all extremities in his motor examination, and the sensory examination findings were all normal.  

Range of motion of the thoracolumbar spine was flexion to 80 degrees, with objective evidence of pain from 70 to 80 degrees.  Extension was to 10 degrees, with objective evidence of pain from 5 to 10 degrees.  Bilateral lateral flexion was to 20 degrees, with objective evidence of pain bilaterally from 10 to 20 degrees.  Bilateral rotation was to 30 degrees, with objective evidence of pain bilaterally from 20 to 30 degrees.  The examiner noted there was objective evidence of pain following repetitive motion, but there were not additional limitations after three repetitions of range of motion.

The December 2010 VA examiner diagnosed lumbar spine degenerative disc disease at L1-2.  The examiner noted that due to his back disability, the Veteran was assigned different duties at work, that he had problems with lifting and carrying, decreased strength in his lower extremities, and pain, and that he had increased absenteeism.  The examiner also noted effects on the Veteran's usual daily activities, in that he would have to "avoid any lifting or standing more than 15 minutes at a time as this will precip[itate] his low back thus limiting many physical activities."

In accordance with the August 2012 JMR and the Board's June 2013 remand, the Veteran was afforded another VA spine examination in August 2013.  The Veteran reported that he had daily pain in his back, that it was hard to bend, and that he would start to feel pain in his back after 10 to 15 minutes of standing.  The Veteran stated that he would try to rest his back "when it [got] bad," and that the pain would be worse when he got up in the morning.  The Veteran reported that he treated his back with Motrin, Aleve, heat or ice packs, VapoRub, or sometimes a back support.  The Veteran denied surgery, hospitalizations, emergency room visits, and bowel or bladder incontinence due to his back disability.  The Veteran also reported that he was employed full time, independent with self-care and driving, and that he helped with the care of his two children.

Upon examination, the August 2013 VA examiner noted no localized tenderness or pain to palpitation, and no guarding or muscle spasm.  The Veteran had normal muscle strength, reflexes, and sensory examination.  The examiner reported the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy, no neurologic abnormalities, and no intervertebral disc syndrome or incapacitating episodes.  The examiner noted that the Veteran would occasionally wear a back brace.

The August 2013 VA examiner noted that the Veteran reported that flare-ups did not impact the function of his thoracolumbar spine.  Range of motion of the thoracolumbar spine was flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The examiner noted there was no objective evidence of painful motion, and no additional limitation in range of motion after three repetitions of range of motion, or functional loss and/or functional impairment of the thoracolumbar spine.  The examiner opined that because the Veteran was not having a flare-up on the date of the examination, and per the Veteran his symptoms were every day, worse when he wakes up, "it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  The examiner also opined that the Veteran's subjective complaints appeared to be "significantly out of proportion to [the] objective exam[ination] findings," and that the Veteran displayed poor effort during the examination.  The examiner noted that the Veteran's back condition did not impact his ability to work.

In a September 2013 statement, the Veteran reported that he disagreed with the August 2013 VA examiner's findings because he was not asked about flares of his lumbar spine condition.  The Veteran stated he did get weekly flares which "make my movement become painful, stiff, numbness and difficulty walking.  During this time any walking or standing [] makes it worse.  I treat my condition [w]ith an anti-inflammatory."  The Veteran also stated that when he told the VA examiner that bending was painful after she told him to bend, she responded by saying, "I'm sorry."  In an October 2013 appellate brief, the Veteran's representative also noted the August 2013 VA examination report conflicted with previous examinations, to include the VA examiner's notations of no objective evidence of pain on motion, and her suggestion that the Veteran was exaggerating his subjective complaints.

In accordance with the Board's November 2013 remand, the Veteran was afforded another VA spine examination in February 2014, performed by an examiner who had not previously examined the Veteran.  As noted above, the Veteran's VBMS, Virtual VA, and CPRS files were reviewed by the examiner.  The Veteran reported that he has two types of low back pain.  The first he described as a constant pain aggravated by bending or lifting, which he rated as a 6 to 7 on a pain scale of 0 to 10.  The Veteran reported flare-ups of the constant back pain 1 to 2 times per week, which he treats with rest and IcyHot.  The second type of pain he described as an occasional sharp pain that lasts for 30 seconds to 1 minute, occurring about once per day, occurring suddenly without aggravating factors, and then resolves.  The Veteran reported he wears a lumbar support brace occasionally, treats his low back pain with medications, a heating pad at home, and that he would be starting physical therapy later that month for six sessions.

Upon examination, the February 2014 VA examiner noted no localized tenderness or pain to palpitation, and no guarding or muscle spasm.  The Veteran had normal muscle strength, reflexes, and sensory examination.  The examiner reported the Veteran had no ankylosis, no radicular pain or any other signs or symptoms due to radiculopathy, no neurologic abnormalities, and no intervertebral disc syndrome.  The VA examiner noted a November 2013 lumbar spine x-ray, which noted the lumbar spine was well aligned, the disc spaces were maintained, vertebral body heights were normal, and no vertebral body compression or subluxation was noted.  The impression was a normal study.

Range of motion of the thoracolumbar spine was flexion to 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  The examiner noted there was no objective evidence of painful motion, and no additional limitation in range of motion after three repetitions of range of motion.  The examiner reported the Veteran did have less movement than normal after repetitive use.  The VA examiner noted the Veteran's back condition impacted his ability to work at his position doing office work, in that the Veteran reported missing 1 to 2 days of work per week due to his low back.  The February 2014 examiner opined that because the Veteran was not having a flare-up on the date of the examination, "it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time." 

Regarding the criteria for orthopedic manifestations under the General Rating Formula, considering pain and functional loss due to pain, flexion was at most limited to 60 degrees.  These findings more nearly approximate or equate to limitation of flexion of the lumbar spine to greater than 30 degrees but not greater than 60 degrees, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  No ankylosis of the thoracolumbar spine has been shown by the lay and medical evidence of record.  As such, a rating of 20 percent, but no higher, is warranted under the General Rating Formula.  

The Veteran has reported flare-ups of back pain as often as 1 to 2 times per week, which he reports makes his movement painful and stiff, that he experiences numbness and difficulty walking, and that during flare-ups walking or standing make his symptoms worse.  See September 2013 statement.  The February 2014 VA examiner opined that it would be merely speculative to report additional range of motion loss and/or limitations of functional ability during a flare up or when the joint is used repeatedly, as the Veteran was not experiencing a flare-up at the time of the examination.  See also August 2013 VA examination report.  Upon examination, the February 2014 VA examiner did opine that the Veteran has less movement than normal after repeated use testing for range of motion.  Assuming the Veteran does experience functional impairment or loss in less movement than usual due to pain during flare-ups 1 to 2 times per week, as reported, and/or due to repeated use of the lumbar spine, there is no evidence of record to indicate that flare-ups would be so severe as to cause the Veteran's forward flexion of the thoracolumbar spine to be limited to 30 degrees or less, so as to warrant a 40 percent rating.  (The 30 percent rating under the General Rating Formula is inapplicable, as its criteria involve limitation of range of motion or ankylosis of the cervical spine.)  Further, the Veteran has not argued that the flare-ups of his back pain cause such extensive limitation of motion, but only that they make his movement painful and stiff, and that he treats his flares with medications and rest.  See, e.g., February 2014 VA examination report; September 2013 Veteran statement.  

Further, although the Veteran reports that he treats the flare-ups of his back pain with rest and medication, there is no medical evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Therefore, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The December 2010 VA examiner noted the Veteran had erectile dysfunction, but noted it was unrelated to the Veteran's spine condition.  Although the Veteran reported in his September 2013 statement that he experiences numbness during flare-ups, no neurologic abnormalities or findings related to a thoracolumbar spine condition were noted by any of the VA examiners upon examination.  Thus, a separate rating for an objective neurological abnormality is not warranted.

Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.

Left Shoulder Disability

	Rating Principles

Tenosynovitis is rated under Diagnostic Code 5024 on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5010, traumatic arthritis, substantiated by x-ray findings, is also rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder. A Note provides that the scapula and humerus move as one piece. 38 C.F.R. § 4.71a.

Diagnostic Code 5201, limitation of motion of the arm, provides a minimum rating of 20 percent disabling where motion of the arm is limited to shoulder level (and a non-compensable rating for motion of the arm greater than shoulder level).  A maximum 40 percent evaluation is warranted for limitation of motion of the arm to 25 degrees from side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

	Analysis

The Veteran's degenerative joint disease of the left shoulder with history of rotator cuff tendonitis is currently rated at 20 percent disabling under Diagnostic Code 5201, limitation of motion of the arm.

Upon VA examination in March 2005, the Veteran reported some pain in the left shoulder, especially with abduction.  He had no history of injury, and the onset of the pain was noted as 6 months prior, while doing push-ups.  There was no radiation of pain.  Examination of the shoulder showed flexion to 145 degrees, and abduction to 140 degrees.  There was some tenderness over the acromion of the left shoulder, and there was a positive scratch test on the left side.  The examiner noted March 2005 x-rays of the left shoulder showed degenerative changes of the acromioclavicular joint.  The examiner diagnosed degenerative joint disease of the left shoulder. 

In a January 2006 VA primary care follow-up visit, the Veteran complained of chronic left shoulder pain.  The Veteran reported no history of trauma, and that he had good relief with Mobic.  The primary care physician noted that upon x-ray in November 2004, the Veteran had calcific tendonitis in the left shoulder.  Upon examination it was noted the Veteran had discomfort with elevation/abduction of the left shoulder, with near normal range of motion.  

In his March 2006 substantive appeal, the Veteran argued that his left shoulder disability was worse and more disabling, and that the pain that came with it (in conjunction with his service-connected back and left hand disabilities) affected his ability to work, his mobility, at times was depressing, and he could no longer perform daily activities as he was previously able.  See also June 2006 statement of representative.

A July 2006 VA primary care note includes the Veteran's complaints of chronic pain in his left shoulder, and that it hurt to lift.  Upon examination, discomfort in both shoulders with abduction was noted.  Bilateral shoulder x-rays performed in August 2006 showed that the left shoulder demonstrated no significant abnormality, with no evidence of chronic rotator cuff tear on the left, and the subacromial space was well-preserved.

In October 2006, a VA physical therapy consultation examination was performed to evaluate the Veteran's complaints of bilateral shoulder pain, especially with overhead activities.  The Veteran reported chronic, sharp pain in his bilateral shoulders, made worse with lifting or carrying objects greater than 10 pounds, and reaching overhead; the pain was made better with medication and rest.  The Veteran reported no prior treatment, and that he felt the condition was getting worse.  The physical therapist noted that x-rays showed bilateral shoulder impingement, bilateral biceps tendonitis, and calcium deposits on the left supraspinatus.  Upon examination, the Veteran's active and passive range of motion for the bilateral shoulders was within normal limits in all planes.  Joint accessory mobility was within normal limits.  The physical therapist indicated the Veteran's movements were slow and guarded, and he showed tenderness upon palpitation of the upper trapezius and suprspinatus.  The clinical impression was bilateral impingement syndrome, chronic, probably caused by overuse syndrome and the Veteran's rounded shoulders posture.  The physical therapist listed the Veteran's impairments as decreased range of motion, decreased strength, decreased activity tolerance, increased pain, decreased activities of daily living, decreased sleep, and under "other" listed "working."

In an October 2006 VA interim physical therapy note, the range of motion for the Veteran's left shoulder was flexion to 145 degrees, abduction to 90 degrees, external rotation to 60 degrees, and internal rotation to 65 degrees.  At that time, the Veteran reported his shoulders were still very painful, and described the pain in his left shoulder as a 4 out of 10.

In November 2010, the Veteran was afforded another VA examination.  The Veteran reported that his left shoulder condition was getting progressively worse.  At this time, there was no deformity, instability, incoordination, dislocation or subluxation, locking episodes, or effusions.  The Veteran reported a history of "giving way," and symptoms of pain, stiffness, weakness, decreased speed of joint motion, and tenderness as a symptom of inflammation.  The Veteran reported flare-ups occurring weekly and lasting 1 to 2 days, described as severe and precipitated by trying to lift things, especially over his head.  The Veteran's impression on the extent of the effect of flares on his range of motion or other functional impairment was that he had to stop using his left arm during a flare.  

Physical examination showed no loss of bone or part of a bone, recurrent shoulder dislocations, or inflammatory arthritis.  The shoulder did, however, exhibit crepitus and tenderness on the superior aspect of the shoulder.  There was no ankylosis.  On passive range of motion testing, forward flexion was to 150 degrees, with pain beginning at 100 degrees.  Passive abduction was to 130 degrees, with pain beginning at 80 degrees.  Passive external rotation was to 70 degrees, with pain starting at 60 degrees.  Passive internal rotation was to 40 degrees, with pain beginning at 30 degrees. 

Upon active range of motion testing, forward flexion was to 130 degrees, with pain beginning at 100 degrees.  Active abduction was to 90 degrees, with pain at 80 degrees.  Active external rotation was to 70 degrees with pain at 60 degrees.  Active internal rotation was to 40 degrees with pain at 30 degrees.  The examiner noted that unless otherwise documented in the report, upon repetitive testing range of motion values were unchanged from baseline values reported, and no pain, fatigue, weakness or incoordination was noted. 

The November 2010 examiner noted the August 2006 x-rays, discussed above, and diagnosed a left shoulder strain.  The examiner opined that the diagnosis had "significant effects" on the Veteran's usual occupation, including problems with lifting and carrying, difficulty reaching, decreased strength in the upper extremity, and pain, which caused the Veteran to be assigned different duties, and increased absenteeism.  The examiner also noted severe effects on the Veteran's ability to perform chores, and moderate effects on his ability to shop, exercise, sports, recreation, traveling, and driving, as the Veteran "must drive with [his] left hand on [the] bottom of [the] steering wheel," and he "cannot lift overhead or weight life with left arm, limiting activities."

Upon VA examination in August 2013, the Veteran reported that the pain in his left shoulder "comes and goes," mostly when he gets up in the morning or when he wakes up during the night if he was sleeping on his left side.  The Veteran reported using Motrin, heating pads, and VapoRub on the shoulder, and letting it rest.  The Veteran denied any surgeries, hospitalizations, or emergency room visits for the left shoulder.  The VA examiner noted the Veteran has worked full time since separation from active duty as a civilian transport specialist, "which is mostly a desk job, typing, writing, planning, paper work."

Upon examination, the August 2013 VA examiner reported the Veteran had no localized tenderness or pain on palpitation, no guarding, and normal muscle strength.  No ankylosis of the shoulder joint was found, and all tests for rotator cuff conditions were negative.  No history of mechanical symptoms such as clicking or catching were noted, and there was no history of recurrent dislocation (subluxation) of the scapulohumeral joint.  No impairment of the clavicle or scapula was noted.  The examiner reported that no degenerative or traumatic arthritis was documented in imaging studies of the shoulder, and noted x-ray studies from November 2004 and August 2006.

The August 2013 VA examiner noted that the Veteran did not report flare-ups that impacted the function of his shoulder or arm.  Left shoulder flexion was to 180 degrees, with objective evidence of painful motion beginning at 180 degrees.  Left shoulder abduction was to 180 degrees, with objective evidence of painful motion beginning at 180 degrees.  The examiner reported no additional limitation in range of motion of the shoulder and arm following repetitive-use testing, and no functional loss and/or functional impairment of the left shoulder and arm.  The examiner opined that because the Veteran was not having a flare-up on the date of the examination, and per the Veteran his symptoms were every day, usually when he wakes up, "it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."  The examiner also opined that the Veteran's subjective complaints appeared to be "out of proportion to [the] objective exam[ination] findings."  The examiner opined that the Veteran's left shoulder condition did not impact his ability to work.

In a September 2013 statement, the Veteran reported that he disagreed with the August 2013 VA examiner's findings because the examiner did not directly ask him how often his flares occurred, and that he does get flares of his left shoulder.  The Veteran stated, "I am limited to do any daily activities such as driving, lifting, and reaching overhead which worsen my pain."

In accordance with the Board's November 2013 remand, the Veteran was afforded another VA shoulder examination in February 2014, performed by an examiner who had not previously examined the Veteran.  As noted above, the Veteran's VBMS, Virtual VA, and CPRS files were reviewed by the examiner.  The Veteran reported his left shoulder pain had been treated with physical therapy, without lasting benefit.  He noted taking Ibuprofen, Tramadol, and Flexeril, and using ice and heat at home.  The Veteran reported his left should pain as a 5 out of 10, and that the pain was aggravated by lifting.  The Veteran reported flare-ups of left shoulder pain about every 7 to 10 days, which the Veteran would treat with rest, medication, ice, and heat.

Upon examination, the February 2014 VA examiner reported the Veteran had no localized tenderness or pain on palpitation, no guarding, and normal muscle strength.  No ankylosis of the shoulder joint was found, and all tests for rotator cuff conditions were negative.  No history of mechanical symptoms such as clicking or catching were noted, and there was no history of recurrent dislocation (subluxation) of the scapulohumeral joint.  No impairment of the clavicle or scapula was noted.  The examiner reported that degenerative or traumatic arthritis of the left shoulder was documented in imaging studies, although he noted x-ray studies from November 2004 which reported the left shoulder as normal.

Range of motion testing showed left shoulder flexion was to 160 degrees, and left shoulder abduction was to 160 degrees.  The examiner indicated no objective evidence of painful motion, and no additional limitation in range of motion of the shoulder and arm following repetitive-use testing.  The examiner reported the Veteran's functional loss and/or functional impairment of the left shoulder and arm was additional limitation of range of motion of the shoulder and arm after repetitive use, with less movement than normal as the contributing factor.  The February 2014 examiner opined that the Veteran's shoulder condition did impact his ability to work, noting the Veteran's report that he missed about 1 day of work every 2 weeks due to left shoulder pain.  The February 2014 examiner opined that because the Veteran was not having a flare-up on the date of the examination, "it would only be speculative to report additional [range of motion] loss and whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time."

Initially, the Board finds that Diagnostic Codes 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's left shoulder as required under Diagnostic Code 5200.  Diagnostic Code 5202 is also inapplicable, despite the Veteran's report to the November 2010 VA examiner of the left shoulder "giving way," as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examinations note no history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.  

The March 2005 and February 2014 VA examiners stated there was evidence of arthritis in the left shoulder documented by x-ray findings.  Under Diagnostic Code 5003 for degenerative arthritis, and Diagnostic Code 5010 for traumatic arthritis, the highest possible schedular rating is 20 percent.  As the Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5201, a higher evaluation is not possible under Diagnostic Codes 5003 or 5010.  38 C.F.R. § 4.71a. 

Regarding the criteria for limitation of motion of the arm under Diagnostic Code 5201, considering pain and functional loss due to pain, flexion was at most limited to 130 degrees, with objective evidence of pain beginning at 100 degrees, and abduction was at most limited to 90 degrees, with pain beginning at 80 degrees.  See November 2010 VA examination report.  These findings more nearly approximate or equate to limitation of motion of the left arm at shoulder level, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a disability rating in excess of 20 percent is not warranted.  

The Veteran has reported flare-ups of left shoulder pain as often as weekly, which he reports limit his ability to do daily activities such as driving, lifting, and reaching overhead, which worsen his pain.  See September 2013 statement.  The February 2014 VA examiner opined that it would be merely speculative to report additional range of motion loss and/or limitations of functional ability during a flare up or when the joint is used repeatedly, as the Veteran was not experiencing a flare-up at the time of the examination.  See also August 2013 VA examination report.  Upon examination, the February 2014 VA examiner did opine that the Veteran's functional loss and/or functional impairment of the left shoulder and arm was additional limitation of range of motion of the shoulder and arm after repetitive use, with less movement than normal as the contributing factor.  Assuming the Veteran does experience functional impairment or loss in additional limitation of range of motion in the left arm due to pain during flare-ups as reported, and/or due to repeated use, there is no evidence of record to indicate that flare-ups would be so severe as to cause the Veteran's left arm motion to be limited so far as to more nearly approximate range of motion midway between his side and shoulder level, to warrant a disability rating of 30 percent.  Although the Veteran reported to the November 2010 VA examiner that he "must stop using his left arm in a flare," the Veteran has reported to the November 2010 and February 2014 VA examiners that his flare-ups are alleviated with rest, not that he physically is unable to move his left arm.

Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with history of rotator cuff tendonitis have not been met.

Additional Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative joint disease of the lumbar spine, and degenerative joint disease of the left shoulder with history of rotator cuff tendonitis.  The Veteran's degenerative joint disease of the lumbar spine is manifested by pain, stiffness, and limitation of motion.  The ratings assigned contemplate these impairments.  The Veteran's degenerative joint disease of the left shoulder with history of rotator cuff tendonitis is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

The Veteran contended in his September 2013 statement that his service-connected disabilities affect his ability to work.  Further, the November 2010, December 2010, and February 2014 VA examiners noted the Veteran's service-connected disabilities affect his ability to work, as well as his activities of daily living.  However, as discussed above, the effects of the Veteran's service-connected disabilities on his occupational functioning have already been considered by the Board, as the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran has not put forth statements indicating that he believes his service-connected back disability and left shoulder disability render him unemployable.  The VA examiners have noted that the Veteran continues to work full time in an office setting since his separation from active duty.  See, e.g., February 2014 VA examination reports; August 2013 VA examination report; December 2010 VA spine examination report.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his back disability and left shoulder disability, and the objective evidence does not suggest that he cannot work due to these disabilities, the Board concludes that the issue of TDIU has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied.

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left shoulder with history of rotator cuff tendonitis is denied. 





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


